                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                           :     CIVIL ACTION
JANITA AJAVON,                             :
THEOPHILUS THOMAS                          :
    Plaintiffs,                            :
                                           :
        v.                                 :      No. 20-933
                                           :
L. FRANCIS CISSNA, Director                :
U.S.C.I.S.,                                :
CHAD WOLF, Acting Secretary                :
Department of Homeland Security            :
     Defendants.                           :

                                   ORDER

        AND NOW, this 8th day of May 2020, it is ORDERED that Defendants’

Unopposed Motion to Dismiss as Moot, ECF No. 4, is hereby GRANTED. The

Complaint is dismissed as MOOT. The Clerk of Court is directed to close this

case.


                                                 BY THE COURT:

                                                 /s/ Chad F. Kenney

                                                 CHAD F. KENNEY, JUDGE
